DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 3, 6 – 9, and 11 – 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear if “the basic body” recited in lines 3, 4, and 6 is the same as the “a cup shaped basic body” or some other basic body.
Regarding claims 11, 12, and 13, it is unclear if “the basic body” is the same as the “a cup shaped basic body recited in claim 1 or some other basic body.
Regarding claim 11, it is unclear what is meant by the filter element “is . . . materially . . . fastened to the basic body”.  Applicant’s specification provides no further information regarding a material fastening.
Regarding claim 11, it is not known how the filter element would be both positively and non-positively fastened to the basic body at the same time.
Claims 2, 3, and 6 – 9 are rejected by virtue of their dependence on a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 6 – 9, and 11 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ternite US 2007/0148290 in view of Steenhof et al. US 2005/0003060.
Regarding claim 1, Ternite discloses a portion capsule (1), which comprises a cup shaped basic body, a cover (2) is connected to said basic body along a peripheral edge (flange 5) to close the portion capsule and said basic body and the cover together define an outer capsule wall (fig. 1).  A filter element (device 6) is inserted into said basic body and thereby arranged in an interior of the portion capsule to separate a collecting region (interspace 18) from an extraction material region.  The filter element (6) comprises a fluid-permeable filter plate (supporting structure 10) and a central element is formed by a bulge (protuberance 14) that forms a projection of the filter element that extends towards the extraction material region and leaves a free space for a piercing spike (paragraph [0048]).  A plurality of struts (ribs 25) run along the filter plate, which struts form a framework of struts that meet one another at an angle, wherein the framework of struts is connected to the central element (14) (paragraph [0035] – [0044]).
  Claim 1 differs from Ternite in the struts “are further branched at at least one further location between the central element and an outer side to form the framework.
Once it was known to provide a portion capsule with a filter element having a plurality of struts which run along a filter pate to form a frame and reinforce the filter plate it is not seen that patentability would be predicated on the particular shape the frame would take since the particular shape would clearly be an obvious matter of choice to the ordinarily skilled artisan absent clear and compelling evidence that the particular shape, that is, the configuration of the frame would be significant.
In any event Steenhof discloses a filter element (form retaining pad 1) capable of being used in a portion capsule (fig. 10a, 11, 18).  The filter element comprises a fluid permeable filter plate (top sheet 6/bottom sheet 8) and a plurality of struts (formed by a grid 14) which struts form a frame of struts that meet one another at an angle (fig. 2 and 3) (paragraph [0044]).  Steenhof further discloses the frame, i.e. the plurality of struts, in addition to meeting at a central element (94) would be further branched at at least one further location between the central element and an outer side to form a framework (fig. 15/16) (paragraph [0061] – [0063]) which acts as a stiffening body to provide strength to the filter element (paragraph [0042] – [0044]).  Steenhof is providing a filter element with a frame that is further branched at at least one further location between the central element and an outer side to form a framework for the art recognized as well as applicant’s intended function, which is to provide strength, that is, to act to reinforce the filter element during use of the portion capsule to prepare a beverage (paragraph [0068]).  To therefore modify Ternite and have the framework of struts further branched at at least one further location between the central element and an outer side to form the framework and provide reinforcement to the filter element as taught by Steenhof would have been an obvious matter of choice and/or design to the ordinarily skilled artisan.  The substitution of one known reinforcing frame for another known reinforcing frame to obtain predictable results would have been obvious.
Regarding claims 2 and 3, Ternite in view of Steenhof disclose the struts have a cross section which reduces as the struts extend radially outwards to the outer side by way of an extension perpendicular to the filter plate reducing while a width of the struts is constant (‘060, fig. 15 and 16).
Regarding claim 6, Ternite in view of Steenhof disclose the framework would form a honeycomb structure (‘060, fig. 2 and 3).
Regarding claim 7, Ternite discloses the framework is present on an extraction material region side of the filter plate (paragraph [0036], fig. 1, device 6 and coffee powder 9).
Regarding claim 8, Ternite discloses a plurality of spacers (through-openings 22) is arranged on a collecting region side of the filter plate, which collection region side lies opposite the extraction material region side (paragraph [0040] and fig. 1).
Regarding claim 9, Ternite discloses the portion capsule further comprises an outer side wall (4) which connect onto the filter plate at the outer side (12) (paragraph [0039] and fig. 1).
Regarding claim 11, Ternite discloses the filter element is positively fastened to said basic body (fig. 1, reference sign 4 and 12). 
Regarding claim 12, Ternite discloses the portion capsule has a distributing element (device 8) that is inserted in said basic body which delimits the extraction material region to an injection side and thus defines a distributing region (paragraph [0036], and fig. 1).
Regarding claim 13, Ternite discloses said basic body defines a capsule base (3) and a side wall (4) (paragraph [0035] and fig. 1).  The filter element (device 6) is arranged between the capsule base and the extraction material region (18) (paragraph [0040] and fig. 1).
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        22 July 2022




/VIREN A THAKUR/Primary Examiner, Art Unit 1792